Exhibit 10(a)91



AMENDMENT TO
RETENTION AGREEMENT

 

THIS INSTRUMENT, effective January 1, 2005, by and between Entergy Corporation,
a Delaware corporation ("Company"), and J. Wayne Leonard ("Executive"), hereby
constitutes an amendment to the Retention Agreement entered into by and between
Company and Executive on November 21, 2000 and effective on October 27, 2000
("Agreement"). Except as otherwise provided herein, the Agreement shall remain
in full force and effect in accordance with its original terms and conditions.



WHEREAS, the Agreement provides certain benefits to Executive that are subject
to the deferred compensation requirements of Internal Revenue Code Section 409A;
and

 

WHEREAS, the Company and Executive desire to amend the Agreement to incorporate
certain transitional relief provisions available under Internal Revenue Bulletin
2005-1, Q&A-19(c) and the Preamble to Proposed 409A Regulations; and





WHEREAS, Section 12 of the Agreement provides that it may not be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
designated by the Board; and



WHEREAS, the Board of Directors of Company has authorized the undersigned
Company Officer to execute this Amendment to the Agreement.



NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Company and Executive hereby agree to amend the Agreement as follows:



1. An Addendum is added at the end of the Agreement to read as follows:

ADDENDUM

Notwithstanding any other provision of this Agreement to the contrary, all
deferred compensation under this Agreement, including specifically the
Supplemental Retirement Benefit provided under this Agreement, is subject to
Internal Revenue Code ("Code") section 409A. Executive is hereby allowed to make
new payment elections with respect to the Supplemental Retirement Benefit,
including but not limited to conversion deferral elections under the terms and
conditions of the Executive Deferred Compensation Plan of Entergy Corporation
and Subsidiaries, in accordance with Internal Revenue Service Notice 2005-1,
Q&A-19(c), and related Proposed Treasury Regulations under Internal Revenue Code
Section 409A. Such elections shall be made in accordance with the Transitional
Payment Election Form attached to this Addendum.



 

IN WITNESS WHEREOF, the parties have executed this Amendment on this 30th day of
December 2005, but effective as of the date above written.

ENTERGY CORPORATION EXECUTIVE Through its Duly Authorized Officer       By: /s/
William E. Madison By: /s/ J. Wayne Leonard William E. Madison J. Wayne Leonard
Senior Vice-President, Human Chief Executive Officer, Resources and
Administration Entergy Corporation

 

Retention Agreement Effective October 27, 2000 and
Executive Deferred Compensation Plan of Entergy Corporation and Subsidiaries
("EDCP")



Transitional Payment Election Form


For Retirement or a Qualifying Event occurring after December 31, 2005





NOTE: This form constitutes a new payment election, and supercedes all prior
Payment Election Forms, with respect to the Supplemental Retirement Benefit
payable under your Retention Agreement with Entergy Corporation effective as of
October 27, 2000 ("Retention Agreement") and as may be converted in whole or in
part into the EDCP. This election is being made pursuant to Transitional
Guidance under IRS Notice 2005-1, Q&A-19(c) and related Proposed Treasury
Regulations under Internal Revenue Code Section 409A.

Participant's Name (please print): J. Wayne Leonard

Participant's Social Security Number: _________ - _______ - _____________

General Information Regarding This Election



Pursuant to the instructions set forth below and the terms and conditions of the
EDCP, the Plan Administrator for the EDCP, by his signature below, hereby
authorizes you to irrevocably elect to defer (in one percent increments) any
percentage of the actuarial equivalent lump sum value of the Supplemental
Retirement Benefit that may be awarded to you in accordance with the terms and
conditions of your Retention Agreement, provided such Supplemental Retirement
Benefit is payable on account of your Retirement or a Qualifying Termination
occurring after December 31, 2005. If you elect to defer only a portion of your
benefit, any remaining benefit amount (less all applicable taxes and other
withholdings) will be paid to you as soon as administratively practicable after
your Retirement or Qualifying Termination in a single-sum distribution.



Under Section A of this form, you must elect the form of payment of the
Supplemental Retirement Benefit to which you may be entitled. Failure to make an
election under Section A will result in payment of your Supplemental Retirement
Benefit under the normal form of payment, (i.e., 50% Joint and Survivor
Annuity). You will not be able to change this form of distribution election
unless you make such change at least 12 months prior to the scheduled
commencement date of your Supplemental Retirement Benefit payment, and such
change shall result in a five-year delay from the commencement date in effect
prior to such successive deferral election. Note: If you later decide to change
the form of distribution from one form of life annuity to another actuarially
equivalent form of life annuity (without a term certain feature), you may do so
without delaying distribution for 5 years.



NOTE

: if you wish to defer receipt of your Supplemental Retirement Benefit, you must
first check the lump sum form of benefit option in Section A and then complete
Section B.



 

Under Section B of this form, you may elect to convert your entire Supplemental
Retirement Benefit to an EDCP deferral benefit and defer receipt of all or a
portion of such converted benefit under the EDCP for a period of not less than
five (5) years from the scheduled commencement date of your Supplemental
Retirement Benefit payment. If you do not make an election under Section B, you
will receive any benefits in accordance with the benefit commencement provisions
of the Retention Agreement. However, you may make an election at least 12 months
prior to the scheduled commencement date of your Supplemental Retirement Benefit
payment to convert your entire benefit to an EDCP deferral benefit and defer
receipt of all (not a portion) of such converted benefit under the EDCP for a
period of not less than five (5) years from the scheduled commencement date of
your Supplemental Retirement Benefit payment. Therefore, if you wish to
successively defer under the EDCP some, but not all, of your converted
Supplemental Retirement Benefit, then you should make the conversion election at
this time.



Regardless of your deferral decision, the total value of your Incentive
Compensation will be subject to immediate Social Security and Medicare taxes
(which will be deducted from your pay). Under current law, once taxed, any gains
on the amounts deferred will be excluded from future Social Security and
Medicare taxes.



 

If you wish to make an election concerning your Supplemental Retirement Benefit,
you must complete, sign, date and return this form to Gina Gremillion in the
Total Rewards Department at the following location:

M-MCI-2F Fax: 601-339-2387 Entergy Corporation Phone: 601-339-2349 MCI Building
  500 Clinton Center Dr   Clinton, MS. 39056-5630  



Please note: To be effective, your completed form must be received by 11:59 p.m.
on December 31, 2005.

 

Section A: Supplemental Retirement Benefit under Retention Agreement

Form of Payment Election

Please check only ONE of the following forms of payment. Note: You must check
the lump sum form of payment election if you wish to convert and defer all or a
portion of your Supplemental Retirement Benefit under the EDCP. If you do not
wish to defer any part of your Supplemental Retirement Benefit, then you may
elect a form of benefit other than lump sum. Failure to make an election under
this Section A, or checking more than one box under this Section A, shall result
in payment of your Supplemental Retirement Benefit under the normal form of
payment set forth in your Retention Agreement, (i.e., 50% Joint and Survivor
Annuity). You may still elect an alternative form of payment through a
successive deferral election, provided such election is made at least 12 months
prior to your benefit commencement date, and in which case the benefit
commencement date shall be delayed for a period of at least 5 years from the
otherwise applicable benefit commencement date. Note: If you later decide to
change the form of distribution from one form of life annuity to another
actuarially equivalent form of life annuity (without a term certain feature),
you may do so without delaying distribution for 5 years.



I choose to have my Supplemental Retirement Benefit paid at the time provided
for in my Retention Agreement and elect the following form of payment:

> > Immediate Lump Sum Payment of my entire benefit

(elect this option if you wish to receive an immediate lump sum distribution of
your Supplemental Retirement Benefit -- or -- if you wish to convert such
benefit and defer receipt under the EDCP in accordance with section B of this
form);

OR



> > Normal Form of Payment

under Retention Agreement (50% Joint and Survivor Annuity);



OR



> > Optional Joint and ____% Survivor Annuity

(fill in one of the following Surviving Spouse annuity percentages: 66 2/3%,
75%, 90%, or 100%);



OR

 

> > Optional Life Annuity with 10-Years Certain Option

(Note: If you elect this form of payment and die before receiving all guaranteed
payments, your Surviving Spouse will be your Beneficiary. If you do not have a
Surviving Spouse, your Beneficiary will be your estate, unless you designate a
contingent Beneficiary below and that contingent Beneficiary survives you.)





I hereby designate the following contingent Beneficiary to receive any remaining
guaranteed payments in the event I have no Surviving Spouse:



NOTE

: Notwithstanding any election you may make, if you are determined to be a
"specified employee" within the meaning of Internal Revenue Code section 409A,
no distribution may be made to you until at least 6 months after your separation
from service, except in the event of your death, in which case this 6-month rule
does not apply.



 

Section B: Conversion and Successive Deferral of Supplemental Retirement Benefit



Note: If you elected any form of distribution in section A above other than the
lump sum distribution option, any election under this Section B will be void.





You may elect to convert your Supplemental Retirement Benefit into a benefit
under the EDCP ("Converted Amount") and defer all or a portion of that Converted
Amount. Note that such election to convert and defer requires that the
percentage you elect to defer be deferred for a minimum deferral period of at
least 5 years from the date of your scheduled benefit commencement date under
the Retention Agreement. After this election period under the transitional
relief, you may still elect to convert your Supplemental Retirement Benefit
under the EDCP at least 12 months prior to your scheduled benefit commencement
date, but you will not be able to defer for less than 5 years anything less than
100% of the Converted Amount.



1. Election to Convert Supplemental Retirement Benefit



Under subsection 1 of this Section B, you may elect to convert your Supplemental
Retirement Benefit to a Converted Amount. If you check the box under subsection
1 in this Section B, you should next complete subsections 2 and 3 of this
Section B. If you check the box in subsection 1 of Section B, but do not
complete subsections 2 and 3, you shall be deemed to have elected payment of
your entire Converted Amount in an immediate lump sum benefit payment.



> 

I elect to convert my Supplemental Retirement Benefit into a lump sum deferral
under the EDCP. I acknowledge that, by making this conversion election, any
amount that otherwise would have been paid to me under my Retention Agreement
shall no longer be payable to me thereunder, but instead shall be paid or
deferred, in accordance with my deferral elections below, under the EDCP. I
understand that if I fail to complete subsections 2 and 3 of this Section B, I
shall be deemed to have elected payment of the entire Converted Amount in an
immediate lump sum benefit payment.

 

2. Election of Percentage to Defer



Under subsection 2 of Section B, subject to the requirements set forth below and
the terms and conditions of the EDCP, you may irrevocably elect to defer (in one
percent increments) any percentage of your Converted Amount. Regardless of your
deferral decision, the total value of your Converted Amount will be subject to
immediate Social Security and Medicare taxes (which will be deducted from your
pay) when you become entitled to such benefits. Under current law, once taxed,
any gains on the amounts deferred will be excluded from future Social Security
and Medicare taxes. Note: If you do not elect to convert and defer during this
election period under the transitional relief, any future conversion will result
in deferral for at least 5 years of 100% of the Converted Amount.



> > I choose to defer ___% (in one percent increments) of my Converted Amount as
> > a deemed investment in the T. Rowe Price Stable Income Fund pursuant to the
> > terms and conditions of the EDCP. I understand that during the deferral
> > period I may reallocate deemed investment amounts into other T. Rowe Price
> > Funds made available under the EDCP. I further understand that any portion
> > of my Converted Amount that I choose not to defer will be paid to me in the
> > form of an immediate lump sum payment.

 

3. Election of Deferral Receipt Date



Under subsection 3 of this Section B, unless you elect the installment form of
payment below, all deferred amounts will be distributed in the form of a lump
sum distribution on the deferral receipt date described below.



> > I choose to defer payment of the above-described percentage of my Converted
> > Amount until the Deferral Receipt Date of the first workday in January next
> > following the completion of five (5) calendar years following my scheduled
> > benefit commencement date as defined under my Retention Agreement, as from
> > time to time amended to comply with section 409A had I not elected to
> > convert and successively defer such sums into the EDCP.



> > I understand that payment of my deferred Converted Amount balance under the
> > EDCP will be made in the form of a single-sum distribution, unless I elect
> > to receive installment payments in accordance with the terms and conditions
> > of the plan by completing the following election: I elect to receive payment
> > of my deferred Converted Amount balance in _____ (not to exceed 10) annual
> > substantially equal installments, with the first installment payment to be
> > received on the Deferral Receipt Date indicated above.



> NOTES: No additional successive deferral elections of the receipt of the
> Converted Amount balance attributable to this deferral election (i.e., beyond
> the successive deferral date set forth above) will be available except as
> permitted by the terms and conditions of the EDCP in effect on or after
> January 1, 2007.

 

Signature & Acknowledgment Section

Unless otherwise defined herein, capitalized terms are defined in the Retention
Agreement or the EDCP.



I agree that the terms of such amendments or successor plans shall govern the
terms of the payment or conversion of my Supplemental Retirement Benefit and the
deferral of any Converted Amount notwithstanding the terms of my Retention
Agreement and the EDCP in effect upon the date of my execution of this election,
but in no event shall such form of distribution be altered from what is elected
above nor shall the term of the successive deferral period elected above be less
than five (5) years from the date of my scheduled benefit commencement date as
defined in the Retention Agreement as from time to time amended and effective on
the date of my eligible distribution event. I understand that if I do not change
my election through a successive deferral election at least 12 months prior to
the date scheduled for commencement of my Supplemental Retirement Benefit, then
this election shall become irrevocable on such date, except for timely
subsequent successive deferral elections.



I understand that my deferrals are an unfunded and unsecured obligation of my
Employer, and any reference to investments is hypothetical and solely for
purposes of computing payments due. I further understand that Entergy, my
Employer and Entergy's corporate personnel and the Plan Administrator do not
make any guarantee of tax deferral or the effect of any deferral elections and
cannot determine which deferral elections may fit my personal tax and financial
needs. I have had the opportunity to consult my personal tax and financial
planning advisors before deciding whether to make a deferral election, and I
fully understand the consequences of my election, which is accurately reflected
on this form.



I further acknowledge that the payment of my deferral shall be made pursuant to
the terms of the EDCP or a successor plan the terms of which may be required to
be amended or drafted to comply with the provisions of the American Jobs
Creation Act of 2004. I agree that the terms of such amendment or successor plan
shall govern the terms of the payment of my deferral notwithstanding the terms
of the EDCP in effect upon the date of my execution of this election.



Accepted and Agreed: Signature ________________________________ Date: December
____, 2005.



 

Plan Administrator's Acknowledgment

By his signature below, the Plan Administrator for the EDCP does hereby
recognize the Supplemental Retirement Benefit that may become payable to the
Participant in accordance with the terms and conditions of his Retention
Agreement as "Incentive Compensation" under the EDCP for deferral eligibility
purposes.



Plan Administrator's Signature ________________________________

